Opinion issued June 25, 2015




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-13-00908-CR
                            NO. 01-13-00909-CR
                          ———————————
               MICHAEL ODURO KWARTENG, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 182nd District Court
                           Harris County, Texas
                 Trial Court Case Nos. 1365142 and 1369903


                        MEMORANDUM OPINION

     Appellant, Michael Oduro Kwarteng, pleaded guilty to the felony offenses of

aggravated assault with a deadly weapon and aggravated assault causing serious

bodily injury, without an agreed recommendation from the State regarding

punishment. See TEX. PENAL CODE. ANN. §22.02(a)(1), (2) (West 2011). In both
cases, the trial court found appellant guilty and assessed punishment at 10 years’

imprisonment with the sentences running concurrently. The trial court certified that

these are not plea bargain cases and that appellant has the right to appeal.

Appellant timely filed notices of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the

appeals are without merit and are frivolous. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by presenting

a professional evaluation of the record and supplying us with references to the

record and legal authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that

she has thoroughly reviewed the record and is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant filed a pro se response arguing that (1) although he voluntarily

pleaded guilty to the offenses, his actions were in self-defense, (2) his trial counsel

did not raise any objections during the sentencing hearing, and (3) he should have

received a lighter sentence.

      We have independently reviewed the entire record in these appeals, and we

conclude that no reversible error exists in the record, there are no arguable grounds


                                            2
for review, and the appeals are frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgments of the trial court and grant counsel’s motion to

withdraw.1 Attorney Emily Detoto must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See Tex. R. App. P.

6.5(c).

                                   PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).



1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3